Textbooks — Bid Requirements — Teacher's Edition — Credit The Legislature in 70 O.S. 16-3 [70-16-3] (1961), as amended by 70 O.S. 16-1 [70-16-1], 70 O.S. 16-2 [70-16-2], 70 O.S. 16-3 [70-16-3], 70 O.S. 16-6A [70-16-6A], 70 O.S. 16-10 [70-16-10], 70 O.S. 16-18 [70-16-18] (1968), intended teachers' editions to come within the words "textbook" or "book". So long as a record is made of the books delivered to a school district and it is furnished to the School District, this constitutes compliance with the amendments to Section 16-3. Each published-bidder by 70 O.S. 16-1 [70-16-1], 70 O.S. 16-2 [70-16-2], 70 O.S. 16-3 [70-16-3], 70 O.S. 16-6A [70-16-6A], 70 O.S. 16-10 [70-16-10], 70 O.S. 16-18 [70-16-18] (1968), should be notified either on a separate sheet or on the bid form that he may be required to furnish any new or revised edition for the adopted edition and he must expressly agree to this provision in writing.  It isn't mandatory for the Textbook Committee to adopt textbooks filling the sixth and seventh places with books which have previously been bid. Publishers may submit bids for the sixth and seventh positions if they publish a new textbook for a subject during the period for which adoptions for that subject have not expired. The Board of Education by Section 5(a) is obligated to accept advance examination copies furnished to local textbook committees for credit providing they are still in new condition. The Board can continue refusing credit for advance copies of books if they contain a stamp indicating it was a complimentary copy or a gift.  The Board should adopt a regulation assigning guidelines for the determination of the meaning "reasonable number" as set out in Section 5(c).  By Section 6, furnished advance or sample textbooks may be retained for the use of the school district involved or returned for credit but they never become the personal property of the school official or teacher.  The Textbook Committee may select a series of books which are written on a single subject at different levels as long as the books are bid at the same price.  The Attorney General is in receipt of your letter of May 20, 1968, wherein you state, in effect, that House Bill No. 1212 has been enacted by the Legislature and signed by the Governor; that a number of questions have arisen as to how the new legislation should be implemented.  You ask the opinion of this office on the following questions: "1. The last sentence in Sec. 3 Section 16-3, an amendment, reads as follows: `The words "textbook" or "book" as used in 70 O.S. 16-1 [70-16-1] through 70 O.S. 16-23 [70-16-23] (1961), as amended, shall include all printed materials intended for use in teaching . . .' "(a) Does this mean that in addition to basic textbooks used by the pupil, teachers' editions, teachers' aids, etc., must also be bid and must be considered for selection by the State Textbook Committee? "(b) If your answer is in the negative, should the call for bids stipulate that the publisher shall state in the form of a NOTE at the bottom of the bid, whether or not teachers' editions and teachers' aids are available, and if so, give the price; and if this material is free of charge with a certain number of books purchased, so state? "2. Sec. 3 Section 16-3, an amendment, states, `A record of all the books delivered direct to any school district shall be immediately furnished by the shipper and the school district to the State Board of Education.' "Does this mean that an invoice for those books should be sent immediately by the publisher to the school district to be certified by a district superintendent, or someone designated by him, as to receipt of books, and then sent to the State Board of Education? "3. Sec. 4 Section 16-6A (a) is new legislation and states, `In the event that a publisher whose bid has been accepted shall publish at any time before the expiration of the adoption period a new or revised edition of the adopted textbook, the State Textbook Committee may require such publisher to substitute such new or revised edition for the adopted edition at a price to be mutually agreed upon by the publisher and the State Textbook Committee, but not in excess of the lowest price at which the same textbook will be sold or offered for sale for the purpose of securing a State or local selection . . .' "Shall the State Textbook Committee continue as it has in the past and inform the publishers around the middle of January that they may substitute new books for older editions on the official list on a designated date? Each year, the substitution of textbooks has been in March to allow time for the State Textbook Division to print their requisition forms (for the purpose of ordering textbooks) and mail them to the school districts as soon as possible.  "4. Sec. 4 Section 16-16A (b) This is also new legislation and states, `In the event that a publisher shall publish a textbook for a subject during the period for which adoptions for that subject have not expired such publisher may submit a bid for such textbook at the time and in the manner other bids are submitted. If fewer than seven (7) textbooks for such subject have been adopted, then the State Textbook' Committee may adopt such book for the balance of the adoption period and thereafter local textbook committee may adopt such book.' "Since in previous years only five textbooks could be selected in a single subject, is it mandatory that the State Textbook Committee consider filling the sixth and seventh places with books which have previously been bid in this State? If not, shall bids for the sixth and seventh positions be submitted by publishers who have books which are entirely new or who have new editions in which a major change has been made since the call for bids? "5. Sec. 5 Section 16-10 (c), an amendment, reads as follows: `The publisher of a textbook selected by the State Textbook Committee may, at his discretion, upon the written request of any duly appointed local textbook committee, furnish to such local textbook committee examination copies of such textbook, the teacher edition of such textbook, if one is published, and any teaching aids used with such textbook.' Also, in Sec. 6 Section 16-18, an amendment, reads as follows: `Any advance or sample textbook or any edition thereof furnished to a member of a local textbook committee, or to any school official or individual for the purpose of obtaining a local adoption of the textbook may be retained for the use of the school district involved or returned for credit if the cost of such book was charged against the value of the textbooks allowed such school district.  "(a) It is probable that some of the local textbook committees which order their examination copies directly from the publisher will attempt to return them to the depository for credit. Is the State Board of Education obligated to accept these books for credit? "(b) Also, in the past, the State Board of Education has declined to accept any books for credit if they contained a stamp indicating that the book was a complimentary copy or a gift, and the State Board of Education would not accept teachers' editions, etc. for credit. Does the State Board of Education have the authority to continue this practice? "6. Sec. 5 Section 16-10 (c) This section is amended to read, `The State Board of Education shall furnish to local textbook committees a reasonable number of advance examination copies of each textbook selected by the State Textbook Committee, in the subjects taught or to be taught in schools under their jurisdiction.' In order to insure that the number of examination copies will be kept at a reasonable figure, shall the State Board of Education prepare guidelines to determine the number of samples to be sent to each district? "7. Sec. 6 Section 16-18 — The last part of this section was repealed in which it was stated that the State Board of Education shall notify the district superintendent of schools and the county superintendents of schools that the books given free to them or their teachers are not their property. Could the State Board of Education, should it so desire, pass a regulation directing all district superintendents and county superintendents to notify their teachers and personnel under their supervision that any books given free by publishers are the property of the school district and should not be considered their personal property? "8. In order to meet the demand brought about by new educational trends, more and more textbook publishers are offering books or series of books in a single subject which are written at different levels; e.g., average and low level. May the State Textbook Committee select such a program as a `package' as long as both levels are bid at the same price?" 70 O.S. 16-3 [70-16-3] (1961), as amended by Section 3, House Bill No. 1212, Second Session, Thirty-First Oklahoma Legislature, provides in part: "The State Textbook Committee shall advertise for books in ALL basic subjects in such manner and for such time as it may deem best, for sealed bids from publishers of textbooks for furnishing textbooks for the public schools of the State. Each bid shall state specifically and clearly the price at which each book will be furnished f.o.b. the bidder's depository OR DELIVERED TO ANY ORDERING SCHOOL DISTRICT in Oklahoma, and the price the books may be sold through local retail book dealers, and shall be accompanied by a sample copy of each book offered in such bid, TOGETHER WITH ANY TEACHER EDITION OR TEACHER AIDS USED WITH SUCH BOOK. A RECORD OF ALL THE BOOKS DELIVERED DIRECT TO ANY SCHOOL DISTRICT SHALL BE IMMEDIATELY FURNISHED BY THE SHIPPER AND THE SCHOOL DISTRICT TO THE STATE BOARD OF EDUCATION . . . . THE WORDS `TEXTBOOK' OR `BOOK' AS USED IN 70 O.S. 1961 Sections 16-1[70-16-1] [70-16-1] through 16-23 [70-16-23], as AMENDED, SHALL INCLUDE ALL PRINTED MATERIALS INTENDED FOR USE IN TEACHING; PROVIDED THAT ONLY MATERIALS APPROVED BY THE STATE TEXTBOOK COMMITTEE SHALL BE PURCHASED FROM STATE TEXTBOOK FUNDS." It is the opinion of the Attorney General that part (a) of your first question should be answered in the affirmative. We feel that the Legislature has now clearly intended to include all printed materials intended for use in teaching within the words "textbook" or "book" and these terms certainly include teachers' editions and teachers' aids as set out in part (a) of your question one (1). Our answer to part (a) of question one (1) makes it unnecessary to answer part (b) of question one (1). However, the State Textbook Commission could call for bids and stipulate that the publisher should state in the form of a note at the bottom of the bid whether or not teachers' editions and teachers' aids are available and if so give the price and if this material is free of charge with a certain number of books purchased so state. It appears that this might be helpful even though we answered part (a) of question one (I) in the affirmative.  It is the opinion of the Attorney General that your second question be answered in the negative. The plan outlined by you appears to be reasonable and acceptable but is not the only way that this amendment could be complied with. It appears that so long as a record is made of the books delivered direct to any school district and such record is furnished the State Board of Education immediately by the shipper and the School District, this would constitute compliance with the amendments to Section 16-3, supra. However, the State Board of Education could adopt rules regarding the method to be used by the shipper and the School District in furnishing the required record to such Board.  Your questions three (3) and four (4) involve Section 4 of House Bill No. 1212, which is all new legislation, and provides: "(a) In the event that a publisher whose bid has been accepted shall publish at any time before the expiration of the adoption period a new or revised edition of the adopted textbook, the State Textbook Committee may require such publisher to substitute such new or revised edition for the adopted edition at a price to be mutually agreed upon by the publisher and the State Textbook Committee, but not in excess of the lowest price at which the same textbook will be sold or offered for sale for the purpose of securing a State or local selection or adoption elsewhere in the United States during the twelve (12) months preceding the date of submitting such new or revised edition. A contract shall be made for such new or revised edition as for any other selection. Each bidder shall expressly agree to this provision as a part of his bid and the contract awarded if successful.  "(b) In the event that a publisher shall publish a textbook for a subject during the period for which adoptions for that subject have not expired such publisher may submit a bid for such textbook at the time and in the manner other bids are submitted. If fewer than seven (7) textbooks for such subject have been adopted, then the State Textbook Committee may adopt such book for the balance of the adoption period and thereafter local textbook committees may adopt such book.  "This Section shall be codified as Section 16-6A of Title 70 of the Oklahoma Statutes." Your third question should be answered in the negative. The method you use in implementing Section 4(a), supra, is an administrative decision but each publisher-bidder should be notified either on a separate sheet or on the bid form that such company may be required to furnish any new or revised edition for the adopted edition and such publisher must expressly agree to this provision in writing. Your fourth question concerns sub-section (b) of Section 4, supra. Such Section grants to the publisher the option of submitting a bid for a new textbook which has been published during the period for which adoptions for that subject have not expired. The State Textbook Committee is not required to adopt such book for the balance of the adoption period but may do so if in their discretion they should adopt seven textbooks for such subject in the place of five as have been required prior to the adoption of House Bill No. 1212. It is the opinion of the Attorney General that it is not mandatory for the State Textbook Committee to adopt textbooks filling the sixth and seventh places with books which have previously been bid in this State. However, it does appear that the publishers may submit bids for the sixth and seventh positions if such publishers shall publish a new textbook for a subject during the period for which adoptions for that subject have not expired.  It is further the opinion of the Attorney General that part (a) of your question five (5) should be answered in the affirmative. The State Board of Education is obligated to accept advance examination copies furnished to local textbook committees for credit providing that such advance copies are still in new condition. It appears that the publisher has discretion in the furnishing of advance copies to local textbook committees. Once these advance copies are furnished, the State Board of Education can pay for them out of any funds that are available for the purchase of textbooks and the cost shall be charged against the value of textbooks allowed the school district retaining or using the same. If, however, the school district does not retain or use the same and if said advance copies are still in new condition, the books may be turned in for credit to the State Board of Education. The State Board in turn can, if said books are in new condition, at the end of the first year of the adoption, return such books to the proper publisher for credit. Should the advance copies not be in new condition, this part of your question should be answered in the negative.  Part (b) of your question five (5) is answered as follows: The State Board of Education has the authority to continue the practice of refusing credit for advance copies of books if such books contain a stamp indicating the book was a complimentary copy or a gift. The State Board of Education would, however, now be forced to accept teachers' editions for credit just as other textbooks unless they are marked complimentary copy, or a gift.  Your question six (6) is answered in the affirmative. The State Board of Education should adopt a regulation and disseminate the same assigning guidelines for the determination of the meaning "reasonable number" as set out in sub-section (c) of Section five (S) of House Bill No. 1212.  Section 6, House Bill No. 1212, Second Session, Thirty-First Oklahoma Legislature, provides, in part: "70 O.S. 16-18 [70-16-18] (1961), is amended to read as follows: "Section 16-18. All advance or sample copies of textbooks or any edition thereof furnished to any member of the State Textbook Committee, or to any individual for the purpose of obtaining a selection of the textbook by the State Textbook Committee, shall not be sold by the recipient thereof, but shall be disposed of as may be prescribed by the rules and regulations of the State Board of Education. Any advance or sample textbook or any edition thereof furnished to a member of a local textbook committee, or to any school official or individual for the purpose of obtaining a local adoption of the textbook, MAY be retained for the use of the school district involved, OR RETURNED FOR CREDIT IF THE COST OF SUCH BOOK WAS CHARGED AGAINST THE VALUE OF TEXTBOOKS ALLOWED SUCH SCHOOL DISTRICT. . . ." It is the opinion of the Attorney General that your question number seven (7) be answered in the affirmative. However, Section 6 is clear and unambiguous in providing the disposition of advance or sample textbooks furnished to a local school official or individual. Such books may be retained for the use of the school district involved or returned for credit and thus never become the personal property of any school official or individual teacher.  It is the further opinion of the Attorney General that your question number eight (8) be answered in the affirmative. The State Textbook Committee may select a series of books which are written upon a single subject at different levels as long as the books for all levels are bid at the same price.  (W. J. Monroe)